Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2021 has been entered. Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2016/0093232 A1) in view of Luke et al. (US 2015/0104762 A1).
	Regarding claims 1, 11 and 18, Chong discloses a computer-implemented method (as per claim 1), computer-readable media storing instructions (as per claim 11), and computing system (as per claim 18) for remotely monitoring real-time performance of tasks in a computer application (e.g. performance of programming tasks in a web browser or specialty software – Par. 33), comprising:
receiving, by a facilitator computing device (learning module engine 24 on server 12 – see Fig. 2) in real time (Par’s. 68, 148 – engine 24 provides the user with “real-time help”; information on a student’s performance may be received in “real-time or near-real-time” as a student progresses…”) from a first student computing device (learning center client 13, 14 – see Fig. 1), first student data that includes a first set of actions (tasks) performed in a first student application instance of the computer application (205) executing on the first student computing device (see e.g. Par’s. 67-68;
comparing a first student action included in the first set of actions to a first target action performed in a first set of target actions to generate a target result; and in response to comparing the first student action to the first target action, identifying a first issue indicator (Par. 69 – while user adds logic, system highlights source and target areas of the task, identifies issues (mistakes) made by user); 
determining, by the facilitator computing device, a first remedy associated with at least one of the first target action and the first issue indicator, the first issue indicator being identified from a plurality of issue indicators that respectively indicate a difference between the first student action and the first target action (Par. 86 – various criteria used to determine issues 
determining, by the facilitator computing device, a first remedy associated with the first issue indicator; and performing a first remediation action associated with the first remedy (see e.g. Par. 90, Fig. 18 – when user fails, remediation action is performed corresponding to the mistake made by the user, in this case displaying the incorrect code blocks) (as per claims 1, 11 and 18).
Chong appears to disclose a mapping between issue indicators and remedies, as shown in Fig. 18 (displaying section of code associated with error), and further discloses checking project data structures for answer correctness in determining hints (Par. 75) and storing various of the lesson data in databases (see e.g. Par. 105), but does not appear to explicitly disclose determining the remedy based on a mapping stored in a database. However, Luke explicitly discloses this feature of storing mappings between issues (errors) and remedies (remediation information) in a database in an educational remediation system (Par. 123). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Chong by utilizing a database of mappings between user errors and remedies to determine the remediation action, as taught by Luke. Such a modification would constitute a use of a known technique to improve similar devices in the same way, to obtain predictable results associated with the use of databases. 

Regarding claims 2-5, 8-10, 12-16, 19 and 20, Chong further discloses performing the first remediation action comprises causing the first student computing device to execute the first 
	performing the first remediation action comprises displaying, by the facilitator computing device, a first notification associated with the first remedy (Fig. 18), the method further comprising: receiving, by the facilitator computing device, a first remediation response associated with the first notification; and causing the first student computing device to execute a second remediation action associated with the first remedy (upon completion of a module which includes user responding to errors and remedial messages, if user still failed to demonstrate certain concepts, a second remediation action is delivered in the form of a supplemental lesson module - see Par. 162, particularly lines 16-21) (as per claim 3),
	receiving, from a second student computing device, second student data that includes a second set of actions performed in a second student application instance executing on the second student computing device (Par’s. 159-160 – lesson performance is captured for a plurality of students) (as per claims 4, 14 and 19),
	aggregating the first student data and the second student data to generate first session data (data is aggregated and used to determined individual performance versus other students – Par’s. 159-160) (as per claims 5 and 15),
receiving a first facilitator action performed in a facilitator application instance implemented by the facilitator computing device; and storing the first facilitator action as the first target action (during lesson creation – see e.g. Par’s. 36-37, 44, 57) (as per claim 8)
	receiving, by the facilitator computing device, first session data, wherein the first session data includes a plurality of student data generated by a plurality of student computing devices (Par’s. 159-160); extracting, from the first session data, a first subset of actions performed in one 
comparing the first student action to the first target action comprises comparing the first student action to the first activity pattern (Par. 163) (as per claim 10),
rendering for display, by the facilitator computing device, a first context based at least on the first student data, wherein the first context includes a first graphical view that includes, based on the first mapping, a set of one or more remediation actions associated with the first remedy (Fig. 18 – message to “try again” and section of code with error) (as per claim 12), 
a second graphical view displaying one or more graphs based on a first subset of actions included in the first set of actions, wherein the first subset of actions is associated with interaction functions performed in the first student application instance (Fig. 13 – interactions functions such as moving code blocks) (as per claim 13),
	rendering for display, by the facilitator computing device, a first context based at least on the first student data (inform student of error – Fig. 18); and a second context based at least on the second student data (inform student of failure based on comparison to other students – Par. 163), wherein at least one of the first context and the second context includes a first graphical view that includes a set of one or more remediation actions associated with the first remedy (Fig. 18) (as per claim 16), and
	causing the first student computing device to display a first notification associated with the first predetermined remedy (Fig. 18) (as per claim 20).

6.	Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2016/0093232 A1) in view of Luke et al. (US 2015/0104762 A1), and further in view of German et al. (US Patent No. 8,457,544 B2).
Regarding claims 6, 7 and 17, the combination of Chong and Luke does not explicitly disclose:
comparing a second student action included in the second set of actions to the first target action; in response to comparing the first student action to the first target action, classifying a user associated with the second student computing device as a candidate peer helper (as per claims 6 and 17), and
performing the first remediation action comprises causing the second student computing device to display a first notification action associated with the first student computing device (as per claims 7 and 17). 
However, German discloses a collaborative learning system that includes these features of comparing student data and classifying a student as a candidate peer helper for another student (column 23, lines 23-58), and causing the second student device to display a notification action associated with the first student device (column 23, line 59 – column 24, line 4 – provide recommendation for educational material for the peer assistive learning activity). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Chong and Luke by including this peer-assist student clustering feature of German, to obtain predictable results associated with peer assisted learning activities. 

Response to Arguments
7.	Applicant’s arguments with respect to the section 103 rejection of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715